                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DANNY BOSTIC,                                  )
                                               )
       Plaintiff,                              )       DOCKET NO. ___________
                                               )
vs.                                            )       JURY DEMAND
                                               )
G.F. ENTERPRISE II, LLC d/b/a,                 )
TACO BELL, a corporation;                      )
G.F. ENTERPRISE IV, LLC, d/b/a                 )
TACO BELL, a corporation;                      )
                                               )
       Defendants.                             )

                                     NOTICE OF REMOVAL

       Come Defendants G.F. Enterprise II, LLC d/b/a Taco Bell and G.F. Enterprise IV, LLC

d/b/a Taco Bell, by and through counsel, and give notice of their removal of this case to this

Court. In support of their Notice of Removal, Defendants assert as follows:

       1.        On September 3, 2020, Plaintiff filed a Complaint in the Circuit Court of

Tennessee for the Twentieth Judicial District at Nashville, Davidson County, Docket No.

20C1941, against the above-named Defendants. The complaint did not specify a monetary ad

damnum.

       2.        On November 23, 2020, Plaintiff filed an Amended Complaint in which Plaintiff

specified in his prayer for relief an ad damnum in the amount of $300,000.00

       3         Copies of the complete state court file are attached hereto as Collective Exhibit 1.

These documents are all the processes, pleadings and orders filed with Davidson County Circuit

Court to date.

       4         Plaintiff was at the time of the commencement of said action and still is a citizen

and resident of the state of Tennessee and of no other state.




      Case 3:20-cv-01102 Document 1 Filed 12/23/20 Page 1 of 3 PageID #: 1
        4      Defendant G.F. Enterprise II, LLC d/b/a Taco Bell was at the time of the

commencement of said action and still is a corporation organized under the laws of the state of

Delaware and of no other state, with its principal place of business in Florida.

        6      Defendant G.F. Enterprise IV, LLC d/b/a Taco Bell was at the time of the

commencement of said action and still is a corporation organized under the laws of the state of

Delaware and of no other state, with its principal place of business in Florida.

        7      In Plaintiff’s prayer for relief, he seeks damages of $300,000.00. As a result, the

amount in controversy exceeds the sum or value of $75,000.00. Since the amount in controversy

exceeds the sum or value of $75,000.00, is wholly between the citizens of different states, and is

within the jurisdiction of this Court pursuant to the provisions of Title 28 United States Code §

1332, it is removable to this Court pursuant to the provisions of Title 28 United States Code §

1441.

        WHEREFORE, Defendants pray that this Court accepts this Notice and proceeds with

the action heretofore referred to in accordance with law.

        Submitted this the 23rd day of December, 2020.


                                              Respectfully submitted,

                                              LEITNER, WILLIAMS, DOOLEY
                                              & NAPOLITAN, PLLC


                                              By:     /s/ Thomas J. Dement II
                                                      Thomas J. Dement II
                                                      BPRN 017950
                                                      4th & Church Building
                                                      201 4th Avenue North, Suite 1100
                                                      Nashville, Tennessee 37219
                                                      (615) 255-7722
                                                      thomas.dement@leitnerfirm.com

                                                      Attorney for Defendants

                                       2
        Case 3:20-cv-01102 Document 1 Filed 12/23/20 Page 2 of 3 PageID #: 2
                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that the foregoing document has been
served upon all counsel of record for the parties at interest in this cause by electronic notification
through the Court’s CM/ECF System, U.S. mail, and/or email to:

                               John H. McElheny, Esq.
                               3626 Clairmont Ave. South
                               Birmingham, AL 35222
                               sbalzli@asilpc.com
                               jmcelheny@asilpc.com


       this the 23rd day of December, 2020.

                                               By:    /s/ Thomas J. Dement II_____
                                                     Thomas J. Dement II




                                     3
      Case 3:20-cv-01102 Document 1 Filed 12/23/20 Page 3 of 3 PageID #: 3
